TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2020



                                      NO. 03-19-00254-CV


                            Melody Alecia Moore Jaehne, Appellant

                                                 v.

                               Leexus Oil and Gas, LLP, Appellee




        APPEAL FROM THE 335TH DISTRICT COURT OF LEE COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 22, 2019. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.